DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (species I, figures 1-3 and claims 1-9) in the reply filed on 03/03/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0163444) in view of Masai (US 2006/0222821).
claim 1, Choi et al (figures 1-5 and para 0030-0098) discloses a magnetic body (50) including a magnetic material (55); and a coil part (41/42) disposed in the magnetic body (see figure 2), wherein the coil part includes a first plating layer (61)(see para 0064-0070) and a second plating layer (62) disposed on a surface of the first plating layer (see para 0075-0078). 
Choi et al. does not expressly discloses a surface roughness of the second plating layer is within a range from 1 nm to 600 nm.
Masai (para 0078) discloses a teaching wherein a surface roughness of the second plating layer (32) is within a range from 1 nm to 600 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a surface roughness of the second plating layer is within a range from 1 nm to 600 nm as taught by Masai to the inductive device of Choi et al. so as to limit/reduce surface irregularities which is necessary to maintain high product performance.
Regarding claim 2, Choi et al (figure 3) discloses an insulating layer (30) formed on the second plating layer.
Regarding claim 3, Choi et al (para 0068) discloses wherein the first plating layer has a total thickness of 100 µm or more.
Regarding claim 4, Choi et al (para 0082) discloses a thickness of the first plating layer is equal to 50% or more of a total thickness of the coil part.
Regarding claim 5, Choi et al (figure 3) discloses wherein the first plating layer is grown in a thickness direction of the magnetic body.

claim 6, Choi et al (figure 3) discloses wherein the second
plating layer covers the first plating layer.
Regarding claim 7, Choi et al (para 0089) discloses wherein the second plating layer is grown isotropically on the first plating layer.
Regarding claim 8, Choi et al (figure 3) discloses the coil part further includes a seed pattern (25) disposed on a lower surface of the first plating layer.
Regarding claim 9, Choi et al (figure 3) discloses wherein a line width of the first plating layer is equal to that of the seed pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RONALD HINSON/Primary Examiner, Art Unit 2837